IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ESTATE OF JOHN J. THOMAS,           : No. 202 WAL 2020
DECEASED                                   :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: TIMOTHY J. UNGAREAN           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.